Title: Thomas Jefferson to José Corrêa da Serra, 14 June 1817
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Dear Sir
            Monticello
June 14. 17.
          
          No one could recieve greater pleasure than I did at the proof that your sovereign set a due value on your merit, as manifested by the honorable duties assigned to you with us. but into this sentiment a little spice of egoism also thrust itself. as the appointment was to fix your residence almost in our vicinity, it gave me the hope of more frequently seeing you here. I trust that this hope will be verified at the ensuing season, when health as well as leisure will recommend a visit to us. and that I may not, as before, lose the advantage of it by my frequent and long visits to Poplar Forest, I will take the precaution of mentioning to you that I shall be at that place during the latter part of this, and the beginning of the next month, say to the 10th and again thro’ the months of August & September in the last of which I shall visit the Natural bridge: for being but 28. miles from Poplar Forest, which may be rode in 8. hours, I think I shall be disposed to make it an annual visit while strength enough remains.   the President expected to be about two months on his Northern tour, and will then find it prudent to exchange Washington for Albemarle, until the arrival of frost. I am in hopes you will take measures to
			 have a meeting here with mr Gilmer, whose visit will be equally welcome and desirable to us all. that you may have many and long years of honors, health & happiness is the prayer of yours affectionately.
          Th: Jefferson
        